Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention group I (claims 1-4, 9, 10) in the reply filed on 09/07/2021 is acknowledged. Claims 5-8, 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention group II, there being no allowable generic or linking claim
Claims 1-4, 9, 10 are addressed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-3, 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 9 recites “the cross-sectional area of third portion” in line 3, and “the cross-sectional area of second portion” in line 4, which lack proper antecedent basis in the claim. The claim is unclear whether these “third” and “second” terms are intended to imply the claim requires three different portions. Claim 9 is indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota (US 2008/0296414).

a movable element 15 that is attracted to a magnetic core 50 and a housing 41 provided opposite to the movable element in a direction orthogonal to an axial direction (see fig. 2), 
wherein the movable element 15 (see examiner’s annotated figure 1) is configured so that an axial length (annotated “M”) of the movable element is 1.25 to 1.46 times as long as an axial length (annotated “H”) of the housing (see annotated figure: since the current claim language does not dictate start point and end point of axial lengths, an arbitrary axial length M on element 15 annotated in the figure is a length corresponding to 1.25-1.46 of an arbitrary axial length portion of housing 41 is annotated “H”).

    PNG
    media_image1.png
    240
    708
    media_image1.png
    Greyscale

Examiner's Annotated Figure 1

Re claim 2, Kubota discloses the fuel injection device according to claim 1, wherein the movable element 15 is configured so that a side area (see examiner’s annotated figure 2) of the movable element is 0.9 to 1.1 times as large as an axial cross-sectional area (see examiner’s annotated figure 2) of the magnetic part.

    PNG
    media_image2.png
    520
    795
    media_image2.png
    Greyscale

Examiner's Annotated Figure 2

Re claim 3, Kubota discloses the fuel injection device according to claim 1, further comprising a coil 43 provided inside the magnetic part, wherein a lower surface of the magnetic core 50 that collides with the movable element 15 is disposed at a position corresponding to a lower end (bottom half of 43; see figs. 2) of the coil or disposed below the position corresponding to the lower end of the coil. 

Re claim 4, Kubota discloses the fuel injection device according to claim 1, wherein the housing 41 is configured so that a radial cross-sectional area (see annotated area below) of the housing is more than or equal to twice as large as a radial cross-sectional area (see annotated area below) of an electromagnetic coil incorporated in the housing (the current language of the claim does not specify the positions or boundaries of the recited radial cross sectional area of the housing and coil, 

    PNG
    media_image3.png
    529
    666
    media_image3.png
    Greyscale


Re claim 9, Kubota discloses the fuel injection device according to claim 1, wherein the cross-sectional area of the third portion is to 0.85 times as large as the cross-sectional area of the second portion (see examiner’s annotated figure 3. The current language of the claim does not specify the positions or boundaries of the recited second portion and third portion, so arbitrary boundary for cross sectional area of second portion and arbitrary boundary for area of the third portion that is 0.75-0.85 of the second portion can be seen, as illustrated below.  See also the 112b rejection above). 

    PNG
    media_image4.png
    529
    666
    media_image4.png
    Greyscale

Examiner's Annotated Figure 3

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kubota.
Re claim 1, Kubota discloses a fuel injection device (figs. 1-2) comprising 
a movable element 15 that is attracted to a magnetic core 50 and a housing 41 provided opposite to the movable element in a direction orthogonal to an axial direction (see fig. 2), 
wherein the movable element 15 has an axial length (entire axial length at M, see examiner’s annotated figure 1), and the housing 41 has an axial length (entire axial length at H, see examiner’s annotated figure 1). 
Kubota does not explicitly teach the entire axial length (at M) of the movable element is 1.25 to 1.46 times as long as the entire axial length (at H) of the housing.
However, Kubota shows the entire axial length (at M) of the movable element is  longer than the entire axial length (at H) of the housing but appears to be less than 1.5 times longer than the entire axial length (at H) of the housing.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention  to utilize ratios of 1.25 to 1.46 for the axial length of the movable element to axial length of the housing, since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Re claim 2, Kubota discloses the fuel injection device according to claim 1, but does not explicitly indicate a side area of the movable element is 0.9 to 1.1 times as large as an axial cross-sectional area of the magnetic part (presumably “the housing”; see the 112b rejection above).
However, Kubota shows a side area of the movable element 15 is similarly as large an axial cross sectional area of the housing (see alternative annotated portions shown examiner’s annotated figure 2 above).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize ratios of 0.9 to 1.1 times for a side area of the movable element to an axial cross-sectional area of the housing, since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Re claim 3, Kubota discloses the fuel injection device according to claim 1, further comprising a coil 43 provided inside the magnetic part, wherein a lower surface of the magnetic core 50 that collides with the movable element 15 is disposed at a position corresponding to a lower end (bottom half of 43; see figs. 2) of the coil or disposed below the position corresponding to the lower end of the coil. 

Re claim 9, Kubota discloses the fuel injection device according to claim 1, but does not explicitly teach the cross-sectional area of the third portion is to 0.78-85 times as large as the cross-sectional area of the second portion (see examiner’s annotated figure 3 for the second and third portions. The current language of the claim does not specify the positions or boundaries of the recited second portion and third portion, so arbitrary boundary for cross sectional area of second portion and arbitrary boundary for area of the third portion are chosen as illustrated below. See also the 112b rejection above). 
 It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize ratios of 0.78-0.85 times for the cross-sectional area of the third portion to the cross-sectional area of the second portion, since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).


Claims 4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota in view of Tsuchiya (US 20090165750).

However, Tsuchiya teaches a fuel injector in the same field of endeavor, showing in figure 3 that the widest part of the housing 6, 38 has a radial cross sectional area more than twice as large as the radial cross sectional area of coil 35. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize a radial cross-sectional area of the housing is more than or equal to twice as large as a radial cross-sectional area of an electromagnetic coil incorporated in the housing, since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this case, a benefit to making thicker housing is extra protection for the coil structure. 


However, Tsuchiya teaches a fuel injector in the same field of endeavor, showing in figure 3 that an inner diameter of the magnetic core 8 is inclined to an outer peripheral side (incline in a direction radially outward) toward a collision surface (top surface of 24) with the movable element 24.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kubota to incorporate the teachings of Tsuchiya to provide an inner diameter of the magnetic core 50 is inclined to an outer peripheral side toward a collision surface (top surface of 15) with the movable element. Doing so would allow for ease of assembly when interior components such as 54, 52, 10b has to be inserted into the center of magnetic core 50. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752